DETAILED ACTION
Introduction
This case is being examined in art unit 3649.  Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence.  
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
All documents of a published application can be viewed using Public PAIR, which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Specification, Drawings, Abstract, and Claims filed on 6/26/2019 are being examined.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after an extensive search of the prior art the examiner was unable to find a teaching of two circumferential grooves on the periphery of said shaft spaced axially along its length the approximately the same distance as the thickness of said indexing ring (claim 4), a larger diameter near its top surface and a smaller diameter for the remainder of its length or a circumferential groove on the periphery of said shaft directly below the bottom surface of said indexing ring (claim 5), a plurality of helically threaded .  
Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1 presented to applicant for consideration: 

a. a central shaft having a generally cylindrical shape, with an internal hexagonal drive on its top surface; 
b. an indexing ring with a central bore mounted on and rotatable with respect to said central shaft; 
c. a plurality of helically threaded screws which are adjustable in axial position by rotation about their individual axis;
d. a plurality of helically threaded tangentially oriented holes which intersect with said helically threaded holes which are parallel with the central bore; and,
e. a plurality of set screws rotatably mounted in said tangentially oriented holes.
Claim Objections
Claim 16 is objected to because of the following informalities:  “a identifying mark” in line 1 should be “an identifying mark”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “there are helically threaded set screws” in line 1, it is unclear if these are the same as the “plurality of helically threaded screws” of claim 1 or different screws.  It appears both sets of screws are the screws 18 (part of screw 3) in the specification.  If the screws are actually the same, one name should be used.
Claim 8 recites “a plurality of set screws” in line 4 and “a plurality of helically threaded set screws” in line 9, in combination with claims 1 and 7 (see rejection of claim 7 above), it is unclear if these are the same or different screws.  Currently claim 8 requires 4 different plurality of screws; one plurality from claim 1 line 6, one plurality from claim 7 line 1, one plurality from claim 8 line 4, and one plurality from claim 8 line 9.  It appears the set screws of claim 8 lines 4 and 9 are the same and line 9 should read “the plurality of helically threaded set screws” or line 4 should be deleted from claim 8.
Claim 15 recites the limitation "said ball" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 15 should depend from claim 14 which introduces “a ball”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Each dependent claim must refer back to a previous claim as a whole and not only to an element of a previous claim, see below for suggestions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 2, “The central shaft of claim 1 wherein there is” should be “The Quick-change Tool Post centerline-position adjustment device of claim 1, wherein the central shaft comprising”.
Claims 3 and 4, “The central shaft of claim 1” should be “The Quick-change Tool Post centerline-position adjustment device of claim 1,”.
Claim 5, “The central shaft of claim 1, further comprising:” should be “The Quick-change Tool Post centerline-position adjustment device of claim 1, wherein the central shaft further comprising:”
Claim 6, “The indexing ring of claim 1 wherein there are a plurality” should be “The Quick-change Tool Post centerline-position adjustment device of claim 1, wherein the indexing ring comprising a plurality”.
Claim 7, “The indexing ring of claim 6” should be “The Quick-change Tool Post centerline-position adjustment device of claim 6,”.
Claim 8, “The indexing ring of claim 7” should be “The Quick-change Tool Post centerline-position adjustment device of claim 7, wherein the indexing ring”.
Claim 9, “The indexing ring of claim 7” should be “The Quick-change Tool Post centerline-position adjustment device of claim 7,”.
Claim 10, “The central shaft of claim 4” should be “The Quick-change Tool Post centerline-position adjustment device of claim 4,”.
Claim 11, “The central shaft of claim 5” should be “The Quick-change Tool Post centerline-position adjustment device of claim 5,”.
Claim 12, “The indexing ring of claim 1” should be “The Quick-change Tool Post centerline-position adjustment device of claim 1,”.
Claim 13, “The indexing ring of claim 12” should be “The Quick-change Tool Post centerline-position adjustment device of claim 12,”.
Claim 14, “The central shaft of claim 1 further comprising:” should be “The Quick-change Tool Post centerline-position adjustment device of claim 1, wherein the central shaft further comprising:”.
Claim 15, “The indexing ring of claim 1” should be “The Quick-change Tool Post centerline-position adjustment device of claim 1,”.
Claim 16, “The indexing ring according to claims 7 or 12” should be “The Quick-change Tool Post centerline-position adjustment device of claim 7 or 12”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strobl (US 2,324,603) in view of Giannetti (US 2008/0083307 A1).  
Regarding claim 1, Strobl discloses a Quick-change Tool Post centerline-position adjustment device (Figure 6), comprising: 
a. a central shaft (18) having a generally cylindrical shape (Figures 5 and 6), with a hexagonal drive (19) on its top surface (Figure 6); 
b. an indexing ring (12) with a central bore (at 18, Figure 6) mounted on and rotatable with respect to said central shaft (Figures 6 and 8); 
c. a plurality of helically threaded screws (16, Figures 1 and 9), which are adjustable in axial position by rotation about their individual axis (Page 2 line 42 “threaded wells 11b”, a screw’s axial position is adjusted by rotation).
Strobl does not disclose the hexagonal drive is an internal hexagonal drive.  However, Giannetti discloses a similar device (Figure 1) that includes a central shaft (32) with an internal hexagonal drive (38) for the purpose of or receiving an Allen wrench, is defined in the upper end of the threaded positioning post and permits either rotation of the post or retention of the post during loosening of the lock (Paragraph 0038 lines 13-17).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Strobl by utilizing an internal hexagonal drive, as disclosed by Giannetti, for the purpose of receiving an Allen wrench, instead of a hexagonal wrench, to permits either rotation of the post or retention of the post during loosening of the lock.
Regarding claim 2, Strobl discloses wherein there is a helically threaded lower portion (26, Page 2 lines 59-65) mounted in a Quick-Change Tool Holder assembly (Figure 9).
Regarding claim 3, Strobl discloses wherein the shaft is an integral part of the Quick-change Tool Holder assembly (Figure 9).
Regarding claim 6, Strobl discloses wherein there are a plurality of helically threaded holes (11b, Figure 5) parallel to the axis of the central bore and arranged in a circular pattern around said bore (Figure 5), and with said holes passing through the entire thickness of said indexing ring (Figure 9).
Regarding claim 7, Strobl discloses wherein there are helically threaded set screws (16) rotatably mounted in each hole with internal hexagonal drives (Figures 1 and 6) on their top surfaces and where said set screws are adjustable in their position by rotating in said hole (through rotation in threaded holes 11b).
Regarding claim 12, Strobl discloses where there are a plurality of smooth holes (13, Figure 6, Page 2 lines 32-34) parallel to the axis of the central bore and arranged in a circular pattern around said bore (Figure 6), and with said holes passing through the entire thickness of said indexing ring (Figure 6).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  If applicant wishes to submit an information disclosure statement, please check for compliance with 37 C.F.R. 1.97 and 1.98, an explanation can be found in MPEP 609.  Common mistakes on filing an information disclosure statement are not providing a legible copy of non U.S. published patent documents (37 C.F.R. 1.98(2)), a concise explanation of relevance of non-English documents (37 C.F.R. 1.98(3)), and not paying the fee set forth in 1.17(p) or making the statement specified in 37 C.F.R. 1.98(e) (37 C.F.R. 1.97(d)) for an information disclosure statement filed outside of the time periods set forth in 37 C.F.R. 1.97(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they show related tool post inventions having central shafts and helically threaded screws.
When responding to this action, please keep the following items in mind.
Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax, EFS-web (registered eFilers only), or by hand to USPTO's Alexandria, Virginia Customer Service Window.  Formal replies cannot be submitted via e-mail.  Details can be found at: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Label each page of the reply with the application number and include page numbers.
Sign all replies, samples of acceptable and unacceptable signatures can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sigexamples_alt_text.pdf
An example of a formal reply can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649